Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 14, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  154030                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  In re Estate of CATHERINE DAWN SKIDMORE                                                             Richard H. Bernstein
  __________________________________________                                                                Joan L. Larsen,
                                                                                                                      Justices
  RALPH SKIDMORE, JR., Individually and as
  Personal Representative of the Estate of CATHERINE
  DAWN SKIDMORE,
               Plaintiff-Appellee,
  v                                                                 SC: 154030
                                                                    COA: 323757
                                                                    Calhoun CC: 2012-001595-NH
  CONSUMERS ENERGY COMPANY,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 24, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the May 24, 2016 judgment of the Court of
  Appeals and we REINSTATE the January 19, 2016 judgment of the Court of Appeals.
  The May 24, 2016 Court of Appeals opinion erroneously considered questions of fact
  regarding the plaintiff’s decedent’s (Catherine Skidmore) reasonableness in concluding
  that the defendant owed her a duty of reasonable care. As Judge O’Connell correctly
  noted in his concurrence/dissent to the May 24 opinion, “the existence of a disputed
  question of fact regarding the reasonableness of Catherine’s actions did not affect
  whether Consumers owed Catherine a duty.” 315 Mich. App. 470, 494 (2016). To the
  extent the January 19, 2016 opinion was unclear on this point, we clarify that questions of
  fact regarding the reasonableness of Catherine’s actions in response to the downed power
  line are relevant to comparative negligence, but not duty. In all other respects, leave to
  appeal is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 14, 2017
           t0411
                                                                               Clerk